 1
 2
 3
 4
 5                                   UNITED STATES DISTRICT COURT

 6                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

 7                                           SAN JOSE DIVISION

 8   NISHA BROWN and KATHY WILLIAMSON,) CASE NO.: 5:09-cv-03339-EJD
     individually and on behalf of all others similarly)
 9   situated,                                         )
10                         Plaintiffs,                 ) [PROPOSED] ORDER AND FINAL
                                                       ) JUDGMENT APPROVING
11   vs.                                               ) SETTLEMENT BETWEEN
                                                       ) SETTLEMENT CLASS PLAINTIFFS
12   WAL-MART STORES, INC., and DOES 1) AND WAL-MART STORES, INC.
     through 50 inclusive,                             )
13                         Defendants.                 )
14                                                     )
                                                       )
15                                                     )

16          This matter came before the Court on Plaintiffs’ Motion for Final Approval of Settlement

17   (“Final Approval Motion”).

18                  WHEREAS, a putative class action is pending before the Court entitled Brown &

19   Williamson v. Wal-Mart Stores, Inc., Case No. 5:09-cv-03339-EJD (United States District Court for

20   the Northern District of California);

21                  WHEREAS, the Court has received and reviewed the Settlement Agreement entered

22   into between the Class Representative, Settlement Class Members and the State of California, on the

23   one hand, and Wal-Mart Stores, Inc. (“Walmart”) on the other hand, (the “Agreement”), and has

24   considered the terms of the proposed settlement set forth therein (the “Settlement”);

25                  WHEREAS, all terms used herein shall have the same meanings as set forth in the

26   Agreement, unless otherwise defined herein;

27                  WHEREAS, on December 6, 2018, the Court entered its order preliminarily approving

28   the Settlement of this class action as set forth in the Agreement, approving the form, content and
                                                                                             5:09-cv-03339-EJD
 1
     method of notice, and setting a date and time for a fairness hearing to consider whether the Settlement
 2
     should be finally approved by the Court pursuant to Rule 23(d) of the Federal Rules of Civil Procedure
 3
     as fair, adequate, and reasonable (the “Preliminary Approval Order” (ECF No. 292));
 4
                    WHEREAS, the Preliminary Approval Order further directed that all Settlement Class
 5
     Members be given notice of the Settlement and of the date for the final fairness hearing;
 6
                    WHEREAS, the Court has received the declaration and supplemental declaration of
 7
     Melissa Meade from Phoenix Settlement Administrators (“PSA”) attesting to the provision of notice,
 8
     class member claims, pay period disputes reported by class members – and resolution of such disputes
 9
     – all in substantial accordance with the Preliminary Approval Order;
10
                    WHEREAS, not a single objection to this settlement has been filed and only 335
11
     Settlement Class Members (0.33% of the Class) timely filed a request for exclusion; and
12
                    WHEREAS, the Court having conducted a Final Fairness Hearing on March 28, 2019
13
     (the “Settlement Approval Hearing”), and having considered the arguments presented, all papers filed
14
     and all proceedings had therein;
15
                    IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS FOLLOWS:
16
            1.      The Court has jurisdiction over the subject matter of this action, all Settlement Class
17
     Members, the State of California and Defendant. In accordance with Rules 23(d) and 23(e) of the
18
     Federal Rules of Civil Procedure and the requirements of due process, all members of the Settlement
19
     Class have been given proper and adequate notice of the Settlement. Based upon the evidence
20
     submitted by the parties to the Settlement Agreement, the Settlement Agreement, the declaration of
21
     the Settlement Administrator regarding the notice program and responses received thereto, the
22
     arguments of counsel, and all the files, records and proceedings in this case, the Court finds that the
23
     Notice and notice methodology implemented pursuant to the Settlement Agreement and the Court’s
24
     Preliminary Approval Order: (a) constituted the best practicable notice under the circumstances; (b)
25
     constituted notice that was reasonably calculated, under the circumstances, to apprise members of the
26
     Settlement Class of the pendency of the litigation, their right to object to the Settlement, and their right
27
     to appear at the Settlement Approval Hearing; (c) were reasonable and constituted due, adequate and
28
                                                                                               5:09-cv-03339-EJD
 1
     sufficient notice to all persons entitled to notice; and (d) met all applicable requirements of the Federal
 2
     Rules of Civil Procedure, and any other applicable law.
 3
             2.      The Court also finds and determines that the parties have satisfied the requirements of
 4
     the Labor Code Private Attorneys General Act of 2004, Cal. Lab. Code § 2698 et seq., and the Class
 5
     Action Fairness Act of 2005, 28 U.S.C. § 1715(b), by serving the Labor and Workforce Development
 6
     Agency and appropriate governmental authorities with timely notice of the Settlement.
 7
             3.      The deadline for Settlement Class Members to exclude themselves from the Settlement,
 8
     submit Claim Forms, or object to the Settlement shall be March 28, 2019. There will be no further
 9
     additions to the Class after March 28, 2019. The Court approves the requests of the two former opt-
10
     out individuals to participate in this Settlement.
11
             4.      The Settlement Agreement in this action warrants final approval pursuant to Rule 23(e)
12
     of the Federal Rules of Civil Procedure because it resulted from vigorously contested litigation,
13
     extensive discovery and motion practice, and extensive good-faith arm’s length negotiations between
14
     the parties, and it is fair, adequate, and reasonable to those it affects.
15
             5.      The Final Approval Motion is hereby GRANTED, and the Settlement as set forth in
16
     the Agreement is hereby APPROVED as fair, reasonable, adequate, and in the public interest, and the
17
     terms of the Agreement are hereby determined to be fair, reasonable and adequate, for the exclusive
18
     benefit of the Settlement Class Members. The Parties are directed to consummate the Agreement in
19
     accordance with its terms.
20
             6.      The Court APPROVES the Seating Program contained at §5.1 through §5.1.8 of the
21
     Agreement and payment of the Gross Settlement Amount of $65,000,000 in accordance with the terms
22
     of the Agreement.
23
             7.      The Court finds and determines that the Settlement Payments to be paid to the
24
     Settlement Class Members as provided for by the Agreement are fair and reasonable. The Court hereby
25
     gives APPROVES and ORDERS the payment of those amounts to be made to the Settlement Class
26
     Members out of the Net Settlement Amount in accordance with the Agreement.
27
             8.      The Court finds and determines that payment to the Labor and Workforce Development
28
                                                                                              5:09-cv-03339-EJD
 1
     Agency of its share of the settlement of civil penalties in this case is fair, reasonable, and appropriate.
 2
     The Court hereby APPROVES and ORDERS that the payment of that amount be paid out of the Net
 3
     Settlement Amount in accordance with the Agreement.
 4
            9.      The Court APPROVES payment of the Enhancement Payments to Class
 5
     Representative Kathy Williamson in the amount of $25,000 and Plaintiff Nisha Brown in the amount
 6
     of $5,000, in accordance with the terms of the Agreement.
 7
            10.     The Court APPROVES payment of Attorneys’ Fees of $21,664,500 and Litigation
 8
     Expenses of $312,000 to Class Counsel (Jones Law Firm and Righetti Glugoski P.C.) in accordance
 9
     with the terms of the Agreement. The requested award of $21,664,500 in attorneys' fees is reasonable
10
11   under the percentage of the common fund method, as it is consistent with Ninth Circuit authority. See,

12   e.g., In re Pacific Enterprises Sec. Litig., 47 F.3d 373, 379 (9th Cir. 1995) (affirming award of 33%

13   of $12 million common fund); In re Activision Sec. Litig., 723 F. Supp. at 1375 (awarding 32.8% of
14   $3.5 million common fund); In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 460 (9th Cir. 2000)
15
     (affirming award of 33.3% of $1.725 million); see also Bennett v. Simplexgrinnell LP, 2015 WL
16
     12932332 at *7 (N.D. Cal. 2015) (awarding fee of 38.8% plus costs of $4,900,000 settlement fund);
17
     In re Heritage Bond Litig, 2005 WL 1594403, at *18, n.12 (C.D. Cal Jun. 10, 2005) (noting that more
18
19   than 200 federal cases have awarded fees higher than 30%).

20          The Court reaches this conclusion based on the following: (1) attorney fees awards issued in

21   similar suitable seating settlements alleging the same claims alleged here which have been approved
22   by other courts (see Order Awarding Attorneys Fees in Enombang v. Target Corporation, Alameda
23
     County Superior Court Case No. RG17853948 [awarding attorneys’ fees equal to 40% of the
24
     $9,000,000 common fund in similar suitable seating action]; Order Awarding Attorneys’ Fees in Hall
25
     v. Rite Aid, San Diego Superior Court Case No. 37-2009-00087938 [awarding attorneys’ fees equal to
26
27   40% of the $18,000,000 common fund in similar suitable seating action]); (2) the fact that the result

28   achieved in this case – the establishment of a common fund of $65,000,000 created for the State of
                                                                                              5:09-cv-03339-EJD
 1   California and 100,362 Class Members – is excellent and exceeds the result achieved in other similar
 2   suitable seating cases; (3) the fact that this settlement includes the establishment of a Seating Program
 3
     through which Walmart will now provide seats to its front-end cashiers in the State of California
 4
     thereby benefiting the more than 20,000 currently employed Class Members, as well as those cashiers
 5
     who will be employed in the future (see Staton v. Boeing Co., 327 F.3d 938, 974 (9th Cir. 2003)
 6
 7   [confirming that it is appropriate for Courts consider the value of injunctive or “forward looking” relief

 8   in either increasing the value of the common fund created, or “as a ‘relevant circumstance’ in

 9   determining what percentage of the common fund class counsel should receive as attorney’s fees,
10   rather than as part of the fund itself.”]); (4) the novelty and complexity of the issues involved in this
11
     litigation; (5) the fact that Class Counsel have litigated this case on a pure contingency fee basis for a
12
     decade with no guarantee of any recovery whatsoever and have invested a substantial amount of time
13
     and money for the benefit of the Class Members and the State of California (see In re Washington
14
15   Pub. Power Supply Sys. Sec. Litig., 19 F.3d 1291, 1299 (9th Cir. 1994)); (5) the substantial risks

16   involved in this case and the fact that Class Counsel successfully opposed two separate Motions for
17   Judgment on the Pleadings and Walmart’s Cross Motion for Summary Judgment; (6) the fact that
18
     Class Counsel have agreed to continue to perform work on this case, on an as needed basis, for a period
19
     of up to twelve (12) additional years; and (7) the fact that not a single class member, nor the California
20
     LWDA, objected to the amount of fees sought after being notified of the amount requested.
21
22          The requested fee award is also reasonable under the lodestar method. The Court has reviewed

23   the hours devoted to this case by Class Counsel and their hourly rates and concludes that they are

24   reasonable. The resulting multiplier of roughly 2.2 is reasonable in light of the time and labor required,
25   the difficulty of the issues involved, the requisite legal skill and experience necessary, the excellent
26
     results obtained for the Class, the contingent nature of the fee and risk of no payment, and the range
27
     of fees that are customary. Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1051 (9th Cir. 2002) (approving
28
                                                                                             5:09-cv-03339-EJD
 1   multiplier of 3.65 and citing recent cases approving multipliers as high as 19.6); Steiner v. Am. Broad.
 2   Co., 248 Fed. Appx. 780, 783 (9th Cir. 2007) (affirming award with multiplier of 6.85); see also
 3
     Newberg, Attorney Fee Awards, § 14.03 at 14-5 (1987) (“multiples ranging from one to four are
 4
     frequently awarded in common fund cases when the lodestar method is applied.”); Gutierrez v. Wells
 5
     Fargo Bank, N.A., 2015 WL 2438274, at *7 (N.D. Cal. May 21, 2015) (awarding a multiplier of 5.5
 6
 7   mainly on account of the fine results achieved on behalf of the class, the risk of non-payment they

 8   accepted, the superior quality of their efforts, and the delay in payment).

 9
            11.     The Litigation is hereby DISMISSED WITH PREJUDICE and without costs to any
10
     Party, other than as specified in the Settlement Agreement and this Order.
11
            12.     In consideration of the Seating Program and Net Settlement Amount provided under
12
     the Agreement, and for other good and valuable consideration, each of the Releasing Settlement Class
13
     Members and the State of California shall, by operation of this Judgment, have fully, finally, and
14
     forever released, relinquished, and discharged all Settlement Class Member Released Claims against
15
     Walmart in accordance with Section 13 of the Agreement, the terms of which are incorporated herein
16
     by reference, shall have covenanted not to sue Walmart with respect to all such Settlement Class
17
     Member Released Claims and shall be permanently barred and enjoined from instituting, commencing,
18
     prosecuting or asserting any such Settlement Class Member Released Claim against Walmart.
19
            13.     This Judgment is the Final Judgment in the suit as to all Settlement Class Member
20
     Released Claims.
21
            14.     Without affecting the finality of this Judgment in any way, this Court retains
22
     jurisdiction over (a) implementation of the Settlement and the terms of the Settlement Agreement; (b)
23
     distribution of the Class Settlement Amount, the LWDA Payment, the Enhancement Payments and
24
     the Attorneys’ Fees and Litigation Expenses Amount; and (c) all other proceedings related to the
25
     implementation, interpretation, administration, consummation, and enforcement of the terms of the
26
     Settlement Agreement and the Settlement, and the administration of Claims submitted by Settlement
27
     Class Members. The time to appeal from this Judgment shall commence upon its entry.
28
                                                                                            5:09-cv-03339-EJD
 1
            15.     In the event that the Settlement Effective Date does not occur, this Judgment shall be
 2
     rendered null and void and shall be vacated, nunc pro tunc, except insofar as expressly provided to the
 3
     contrary in the Agreement, and without prejudice to the status quo ante rights of Plaintiffs, Settlement
 4
     Class Members, the State of California, and Walmart.
 5
            16.     This Court finds that there is no just reason for delay and expressly directs Judgment
 6
     and immediate entry by the Clerk of the Court.
 7
 8
            IT IS SO ORDERED.
 9
      Dated: March 28, 2019
10
                                                          Edward J. Davila
11                                                        UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                            5:09-cv-03339-EJD
